FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of March 28, 2013 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 46a, Avenue John F. Kennedy L-1855 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris's press release announcing that has filed Annual Report 2012 and Convenes General Meeting of Shareholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 28, 2013 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Files Annual Report 2012 and Convenes General Meeting of Shareholders Luxembourg, March 27, 2013 - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) announces that it has filed todayits annual report for the year ended December 31, 2012, with the Luxembourg Stock Exchange and the other securities regulators of the markets where its securities are listed. Tenaris also published the convening notice to the Annual General Meeting of Shareholders that will be held on May 2, 2013, at 9:30 a.m. (Luxembourg time) at Tenaris’s registered office located at 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg. The annual report and the convening notice (including the agenda for the meeting and the procedures for attending and/or voting at the meeting) can be downloaded from the Luxembourg Stock Exchange’s website at www.bourse.lu. In addition, these documents, together with the total number of shares and voting rights as of the date of the convening notice, and the proxy materials for the meeting (including the shareholder meeting brochure and proxy statement with reports on each item of the agenda for the meeting and draft resolutions proposed to be adopted at the meeting, and the forms required for purposes of participating and/or voting at the meeting), may be obtained free of charge from Tenaris’s website at www.tenaris.com/investors, or at the Company’s registered office in Luxembourg. Tenaris is a leading global supplier of steel tubes and related services for the world’s energy industry and certain other industrial applications
